 

Exhibit 10.4

 

EXECUTION COPY

EXHIBIT C

 

GUARANTY

 

This GUARANTY, dated as of November 12, 2018 (as may be amended or modified from
time to time, this “Guaranty”), is made by FORTRESS BIOTECH, INC., a Delaware
corporation (“Guarantor”), in favor of INVAGEN PHARMACEUTICALS INC., a New York
corporation (the “Lender”).

 

WITNESSETH:

 

WHEREAS, pursuant to the Stock Purchase and Merger Agreement, dated as of the
date hereof (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “SPMA”), by and between Avenue Therapeutics,
Inc., a Delaware corporation (“Borrower”), Lender and Madison Pharmaceuticals
Inc., a Delaware corporation, the Lender will, among other things, through a
series of related transactions as set forth therein, indirectly acquire all of
the issued and outstanding capital stock of the Borrower (the “Acquisition”);

 

WHEREAS, pursuant to the Credit Agreement, dated as of the date hereof (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and between Borrower, and the Lender, the
Lender has extended commitments to make Loans from time to time to and for the
benefit of Borrower;

 

WHEREAS, the Guarantor is a significant shareholder of the Borrower;

 

WHEREAS, (i) in consideration of the Lender entering into the SPMA, and (ii) as
a condition precedent to the making of the Loans under the Credit Agreement,
Guarantor is required to execute and deliver this Guaranty; and

 

WHEREAS, Guarantor has duly authorized the execution, delivery and performance
of this Guaranty and will receive direct and indirect benefits by reason of the
consummation of the Acquisition and the other transactions contemplated by the
SPMA and the availability of the commitments under the Credit Agreement and the
making of the Loans from time to time to Borrower by the Lender.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lender to make
Loans to Borrower pursuant to the Credit Agreement, Guarantor hereby agrees with
the Lender as follows:

 

Article I

 

DEFINITIONS

 

SECTION 1.1.          Certain Terms. The following terms when used in this
Guaranty, including its preamble and recitals, shall have the following meanings
(such definitions to be equally applicable to the singular and plural forms
thereof):

 

“Acquisition” has the meaning given in the recitals hereto.

 

 

 

 

“Borrower” has the meaning given in the recitals hereto.

 

“Credit Agreement” has the meaning given in the recitals hereto.

 

“Guaranteed Obligations” has the meaning given in Section 2.1.

 

“Guarantor” has the meaning given in the preamble hereto.

 

“Guaranty” has the meaning given in the preamble hereto.

 

“Lender” has the meaning given in the preamble hereto.

 

“SPMA” has the meaning given in the recitals hereto.

 

SECTION 1.2.          Credit Agreement Definitions. Unless otherwise defined
herein or the context otherwise requires, terms used in this Guaranty, including
its preamble and recitals, have the meanings provided in the Credit Agreement.

 

Article II

 

GUARANTY

 

SECTION 2.1.          Guaranty. Guarantor hereby unconditionally and irrevocably
guarantees the full and prompt payment when due, whether at stated maturity, by
acceleration or otherwise (including, without limitation, all amounts which
would have become due but for the operation of the automatic stay under Section
362(a) of the Bankruptcy Code), of the following (collectively, the “Guaranteed
Obligations”):

 

(a)          all obligations of Borrower to the Lender now or hereafter existing
under the Credit Agreement, whether for principal, interest, fees, charges,
expenses or otherwise; and

 

(b)          any and all costs and expenses (including, without limitation,
reasonable fees and expenses of legal counsel and accountants) incurred by the
Lender in enforcing any of its rights under this Guaranty.

 

This Guaranty constitutes a guaranty of payment when due and not merely of
collection, and Guarantor specifically agrees that it shall not be necessary or
required that the Lender exercise any right, assert any claim or demand or
enforce any remedy whatsoever against Borrower or any collateral before or as a
condition to the obligations of Guarantor hereunder. Notwithstanding the
foregoing, the obligations of Guarantor hereunder shall be limited to a maximum
aggregate amount equal to the greatest amount that would not render Guarantor’s
obligations hereunder subject to avoidance as a fraudulent transfer or
fraudulent conveyance under Section 548 of the Bankruptcy Code or any provisions
of applicable state law.

 

2 

 

 

SECTION 2.2.          Acceleration of Guaranty. Guarantor agrees that, if any
Event of Default under Section 8 of the Credit Agreement shall occur and be
continuing at a time when any of the Guaranteed Obligations are not then due and
payable, to the extent not prohibited by applicable Debtor Relief Laws,
Guarantor will pay to the Lender forthwith the full amount which would be
payable hereunder by Guarantor if all such Guaranteed Obligations were then due
and payable.

 

SECTION 2.3.          Guaranty Absolute. This Guaranty is a continuing,
absolute, unconditional and irrevocable guaranty of payment and shall remain in
full force and effect until all the Guaranteed Obligations have been
indefeasibly paid in full in cash and all commitments under the Credit Agreement
shall have permanently terminated. Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Guaranty
under which they arise, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Lender with respect thereto. The obligations of Guarantor under
this Guaranty are independent of the obligations under the Credit Agreement and
a separate action or actions may be brought and prosecuted against Guarantor to
enforce this Guaranty, irrespective of whether any action is brought against
Borrower or Guarantor or whether Borrower or Guarantor is joined in any such
action or actions. The liability of Guarantor under this Guaranty shall be
absolute and unconditional irrespective of:

 

(a)          any lack of validity, legality or enforceability of the Credit
Agreement, this Guaranty or any other agreement or instrument relating to any of
the foregoing;

 

(b)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations, or any compromise,
renewal, extension, acceleration or release with respect thereto, or any other
amendment or waiver of or any consent to departure from the Credit Agreement or
this Guaranty, including any increase in the Guaranteed Obligations resulting
from the extension of additional credit to Borrower or otherwise;

 

(c)          any addition, exchange, release, impairment or non-perfection of
any collateral, or any release or amendment or waiver of or consent to departure
from any other guaranty, for all or any of the Guaranteed Obligations;

 

(d)          the failure of the Lender:

 

(i)          to assert any claim or demand or to enforce any right or remedy
against Borrower or any other Person (including any other guarantor) under the
provisions of the Credit Agreement, this Guaranty or otherwise; or

 

(ii)         to exercise any right or remedy against any other guarantor of, or
collateral securing, any of the Guaranteed Obligations;

 

(e)          any amendment to, rescission, waiver, or other modification of, or
any consent to departure from, any of the terms of the Credit Agreement or this
Guaranty;

 

(f)          any defense, set-off or counterclaim which may at any time be
available to or be asserted by Borrower against the Lender, whether in
connection with this Guaranty, the transactions contemplated in the Credit
Agreement, or any unrelated transaction;

 

3 

 

 

(g)          any reduction, limitation, impairment or termination of the
Guaranteed Obligations for any reason, including any claim of waiver, release,
surrender, alteration or compromise, and shall not be subject to (and Guarantor
hereby waives any right to or claim of) any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise or unenforceability of, or any other
event or occurrence affecting, the Guaranteed Obligations or otherwise;

 

(h)          any manner of application of collateral, or proceeds thereof, to
all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any collateral for all or any of the Guaranteed Obligations or
any other assets of Borrower;

 

(i)           any change, restructuring or termination of the corporate
structure or existence of Borrower or Guarantor; or

 

(j)           any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, Borrower or Guarantor.

 

SECTION 2.4.          Reinstatement, etc. All payments to be made hereunder by
Guarantor shall be made without offset, set-off or deduction of any kind.
Guarantor agrees that this Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment (in whole or in part)
of any of the Guaranteed Obligations is rescinded or must otherwise be restored
by the Lender, upon the insolvency, bankruptcy or reorganization of Borrower, or
otherwise, all as though such payment had not been made.

 

SECTION 2.5.          Waiver. Guarantor hereby waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that the Lender protect,
secure, perfect or insure any lien or any property subject thereto or exhaust
any right or take any action against Borrower or any other Person (including any
other guarantor) or any collateral securing the Guaranteed Obligations.

 

SECTION 2.6.          Waiver of Subrogation. Guarantor hereby irrevocably waives
any claim or other rights which it may now or hereafter acquire against Borrower
that arise from the existence, payment, performance or enforcement of
Guarantor’s obligations under this Guaranty or the Credit Agreement, including
any right of subrogation, reimbursement, contribution, exoneration or
indemnification, any right to participate in any claim or remedy of the Lender
against Borrower, Guarantor or any collateral which the Lender now has or
hereafter acquires, whether or not such claim, remedy or right arises in equity,
or under contract, statute or common law, including the right to take or receive
from Borrower or Guarantor, directly or indirectly, in cash or other property or
by set-off or in any manner, payment or security on account of such claim or
other rights, until such time as the Guaranteed Obligations shall have been
indefeasibly paid in full in cash and all commitments under the Credit Agreement
shall have permanently terminated. If any amount shall be paid to Guarantor in
violation of the preceding sentence, such amount shall be deemed to have been
paid to Guarantor for the benefit of, and held in trust for, the Lender, and
shall forthwith be paid to the Lender to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured. Guarantor acknowledges
that it will receive direct and indirect benefits from the financing
arrangements contemplated by the Credit Agreement and that the waiver set forth
in this Section 2.6 is knowingly made in contemplation of such benefits.

 

4 

 

 

Article III

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.1.          Representations and Warranties. Guarantor hereby
represents and warrants to the Lender as follows:

 

(a)          Guarantor is a corporation duly incorporated, validly existing and
in good standing under the laws of its jurisdiction of incorporation, and has
full corporate power and authority to enter into this Guaranty and to carry out
the transactions contemplated hereby;

 

(b)          the execution and delivery by Guarantor of this Guaranty and the
consummation by Guarantor of the transactions contemplated hereby have been duly
authorized by all necessary corporate action of Guarantor. This Guaranty has
been duly executed and delivered by Guarantor and constitutes the legal, valid
and binding obligation of Guarantor enforceable against Guarantor in accordance
with its terms, subject to the effect of bankruptcy, insolvency, reorganization,
moratorium or similar laws at the time in effect affecting the rights of
creditors generally and subject to the effects of general principles of equity
(regardless of whether considered in a proceeding in law or equity);

 

(c)          the execution and delivery of this Guaranty and the consummation by
Guarantor of the transactions contemplated hereby do not (i) contravene or
result in a default under Guarantor’s certificate of incorporation or bylaws (or
such equivalent organizational documents), (ii) contravene or result in a
default under any contractual restriction or Legal Requirements binding on
Guarantor, (iii) require any filings, approvals, consents or authorizations
which have not been duly obtained or (iv) result in the creation or imposition
of any lien on Guarantor’s properties;

 

(d)          Guarantor is not an “investment company,” or an “affiliated Person”
of, or “promoter” or “principal underwriter” for, an “investment company,” as
such terms are defined in the Investment Company Act of 1940, as amended;

 

(e)          no judgments, orders, writs or decrees are outstanding against
Guarantor, nor is there pending or, to the best of Guarantor’s knowledge,
threatened any litigation, contested claim, investigation, arbitration, or
governmental proceeding by or against Guarantor that (i) individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect or (ii)
purports to affect the legality, validity or enforceability of this Guaranty or
the consummation of the transactions contemplated hereby;

 

(f)           none of the written financial or other information relating to
Guarantor and provided by Guarantor to the Lender contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances under
which they were made;

 

5 

 

 

(g)          Guarantor has filed all tax returns (Federal, state and local)
required to be filed and paid all taxes shown thereon to be due, including
interest and penalties, or, to the extent Guarantor is contesting in good faith
an assertion of liability based on such returns, has provided adequate reserves
for payment thereof in accordance with GAAP;

 

(h)          there are no conditions precedent to the effectiveness of this
Guaranty that have not been satisfied or waived;

 

(i)           Guarantor has, independently and without reliance upon the Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Guaranty; and

 

(j)           Guarantor is, and upon the consummation of the transactions
contemplated under this Guaranty will be, Solvent.

 

Article IV

 

COVENANTS

 

SECTION 4.1.          Affirmative Covenants. Guarantor covenants and agrees
that, until the termination of this Guaranty pursuant to Section 5.5, Guarantor
will, unless the Lender shall otherwise consent in writing:

 

(a)          Corporate Existence. (i) Maintain its corporate existence, (ii)
qualify to transact business as a foreign corporation where the nature or extent
of its business or the ownership of its property requires it to be so qualified
and (iii) maintain in full force and effect all licenses, bonds, franchises,
leases and qualifications to do business, and all patents, trademarks,
copyrights, intellectual property, contracts and other rights and privileges
necessary to the conduct of its businesses or the performance of its obligations
under this Guaranty.

 

(b)          Maintenance of Property. Keep all property useful, necessary and
material to its business in good working order and condition (ordinary wear and
tear excepted) as may be required or appropriate.

 

(c)           Taxes and other Claims. Pay and discharge when due all Federal,
state and local tax assessments and other governmental charges and levies
imposed against Guarantor or any of its property; provided, however, that any
such tax assessment, charge or levy need not be paid if it is being contested,
in good faith, by appropriate proceedings diligently conducted and if an
adequate reserve or other appropriate provision shall have been made therefor to
the extent required in accordance with GAAP.

 

(d)          Legal Requirements. Comply with all applicable Legal Requirements,
including, without limitation, those relating to environmental matters, employee
matters (including the collection, payment and deposit of employees’ income,
unemployment and social security taxes) and with respect to pension liabilities.

 

6 

 

 

(e)          Books and Records. Maintain adequate books and records (including,
without limitation, computer printouts and programs) in accordance with GAAP.

 

(f)          Inspection Rights. At any reasonable time and from time to time
upon reasonable notice, (i) permit or arrange for the Lender and its agents and
representatives to examine and make copies of and abstracts from the records and
books of account of, and the properties of, Guarantor and each of its
Subsidiaries, and (ii) permit or arrange for the Lender and its agents and
representatives to discuss the affairs, finances and accounts of Guarantor and
its Subsidiaries with Guarantor and its Subsidiaries and their respective
officers, directors and accountants.

 

SECTION 4.2.          Negative Covenants. Guarantor covenants and agrees that,
until the termination of this Guaranty pursuant to Section 5.5, Guarantor will
not, without the prior written consent of the Lender:

 

(a)          Consolidation and Merger. Wind up, liquidate or dissolve its
affairs or enter into any transaction of merger or consolidation, or agree to do
any of the foregoing at any future time.

 

(b)          Corporate Changes, etc. Amend, alter or modify its certification of
incorporation or bylaws (or equivalent organizational documents) or its
corporate or capital structure or status in a manner adverse to the Lender.

 

(c)          Change of Business. Make any material change in the nature of its
business as carried on at the date hereof or enter into any new type of business
outside its industry as of the date hereof.

 

(d)          Sales, etc. of Assets. Except to the extent expressly permitted
under this Guaranty, the Credit Agreement or the SPMA, directly or indirectly
sell, lease, transfer, assign or otherwise dispose of all or substantially all
of its assets.

 

Article V

 

MISCELLANEOUS

 

SECTION 5.1.          Incorporation by Reference. This Guaranty shall be subject
to the provisions of Section 12.1 (Entire Agreement), Section 12.6
(Severability), Section 12.10 (Specific Performance), Section 12.11 (Submission
to Jurisdiction), Section 12.12 (Waiver of Jury Trial) and Section 12.16
(Interpretation) of the SPMA, each of which is incorporated by reference herein.
This Guaranty is the “Guaranty” referred to and executed pursuant to the Credit
Agreement and shall (unless otherwise expressly indicated herein) be construed,
administered and applied in accordance with the terms and provisions thereof.

 

SECTION 5.2.          Modifications, Etc. Any amendment or modification to this
Guaranty, including this undertaking itself, any waiver of any provision of this
Guaranty and any consent to any departure by Guarantor therefrom shall only be
valid if effected by an instrument or instruments in writing signed by the
Lender and, in the case of any such amendment or modification, Guarantor, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given. The parties agree that they jointly
negotiated and prepared this Guaranty and this Guaranty will not be construed
against any party on the grounds that such party prepared or drafted the same.

 

7 

 

 

SECTION 5.3.          Notices. Notices will be deemed to have been received (a)
upon receipt of a registered letter, (b) three (3) Business Days following
proper deposit with an internationally recognized express overnight delivery
service, (c) in the case of transmission by email, as of the date so transmitted
(or if so transmitted after normal business hours at the place of the recipient,
on the Business Day following such transmission), or (d) in the case of
transmission by email, upon confirmation of a facsimile transmission (or if so
transmitted after normal business hours at the place of the recipient, on the
Business Day following such confirmation):

 

If to Guarantor:

 

Fortress Biotech, Inc.

2 Gansevoort Street, 9th Floor

New York, NY 10014

Attn: Dr. Lindsay Rosenwald, M.D.

Email: lrosenwald@fortressbiotech.com

 

with a copy (which shall not constitute notice) to:

 

Fortress Biotech, Inc.

2 Gansevoort Street, 9th Floor

New York, NY 10014

Attn: Samuel W. Berry, Esq.

Email: sberry@fortressbiotech.com

 

If to the Lender:

 

InvaGen Pharmaceuticals Inc.

Site B, 7 Oser Ave.

Hauppauge, NY 11788

c/o

A.S. Kumar, Esq.

Global General Counsel

Cipla Ltd.

Cipla House, Peninsula Business Park,

Ganapatrao Kadam Marg, Lower Parel West,

Mumbai, Maharashtra 400013, India

Email: as.kumar@cipla.com and cosecretary@cipla.com

 

8 

 

 

With a copy (which shall not constitute notice) to:

 

InvaGen Pharmaceuticals Inc.

Site B, 7 Oser Ave.

Hauppauge, NY 11788

c/o

Nishant Saxena

Global Chief Strategy Officer

Cipla Ltd.

Cipla House, Peninsula Business Park,

Ganapatrao Kadam Marg, Lower Parel West,

Mumbai, Maharashtra 400013, India

Email: nishant.saxena@cipla.com

 

With a copy (which shall not constitute notice) to:

 

Hughes Hubbard & Reed LLP

One Battery Park Plaza

New York, NY 10004-1482

Attn: Kenneth A. Lefkowitz

Email: ken.lefkowitz@hugheshubbard.com

 

or to such other address as may be hereafter communicated in writing by the
parties in a notice given in accordance with this Section 5.3.

 

SECTION 5.4.          Binding on Successors, Transferees and Assigns;
Assignment. This Guaranty shall be binding upon Guarantor and its successors,
transferees and assigns and shall inure to the benefit of and be enforceable by
the Lender and its successors, transferees and assigns; provided, however, that
Guarantor may not assign any of its obligations hereunder without the prior
written consent of the Lender (and any such assignment without such consent
shall be null and void). The Lender may assign its rights and obligations
hereunder to any other Person upon written notice to, but without the consent
of, Guarantor. Without limiting the generality of the foregoing, the Lender may
assign or otherwise transfer (in whole or in part) all or any portion of its
commitments under the Credit Agreement or any Loans made by it to any other
Person, and such other Person shall thereupon become vested with all rights and
benefits in respect thereof granted to such Lender under the Credit Agreement
and this Guaranty or otherwise, subject, however, to the provisions of Section
10(e) of the Credit Agreement.

 

SECTION 5.5.          Termination of Guaranty. Upon the indefeasible payment in
full in cash of all Guaranteed Obligations and the termination of all
commitments and other obligations of the Lender under the Credit Agreement
(other than the obligations that are intended to survive the termination of the
Credit Agreement), this Guaranty shall terminate. Upon the termination of this
Guaranty pursuant to this Section 5.5, the Lender will, at Guarantor’s written
request and expense, execute and deliver to Guarantor appropriate documents,
without recourse and without representation or warranty, necessary to evidence
the transfer by subrogation to Guarantor of an interest in the Guaranteed
Obligations resulting from any payment made by Guarantor pursuant to this
Guaranty.

 

9 

 

 

SECTION 5.6.          Right to Set-Off. Upon the occurrence and during the
continuance of any Event of Default, the Lender is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set-off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by the Lender
to or for the credit or the account of Guarantor against any and all of the
Guaranteed Obligations of Guarantor now or hereafter existing under this
Guaranty, irrespective of whether the Lender shall have made any demand under
the Credit Agreement or this Guaranty. The Lender agrees promptly to notify
Guarantor after any such set-off and application made by the Lender; provided,
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Lender under this Section 5.6 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Lender may have.

 

SECTION 5.7.          Governing Law. This Guaranty and any claims or causes of
action pursuant to it shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard for its principles of conflict of
laws. Guarantor acknowledges and agrees that it has received full and sufficient
consideration for this provision (and each other provision of each other credit
document to which it is a party) and that this provision is a material
inducement for the Lender entering into the Credit Agreement and this Guaranty.

 

SECTION 5.8.          Counterparts; Facsimile Signature. This Guaranty and any
amendments, waivers, consents or supplements hereto or in connection herewith
may be executed in one (1) or more counterparts, by original or facsimile (or
other such electronically transmitted) signature, each of which will be deemed
an original, but all of which will constitute one and the same instrument.

 

SECTION 5.9.          Rights Cumulative. All rights and remedies of each of the
parties under this Guaranty will be cumulative, and the exercise of one or more
rights or remedies will not preclude the exercise of any other right or remedy
available under this Guaranty or applicable Legal Requirements.

 

SECTION 5.10.         No Waiver. No failure on the part of the Lender to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The Lender shall have all remedies available at law or equity, including
without limitation, the remedy of specific performance for any breach of any
provision hereof.

 

SECTION 5.11.         Waiver of Certain Claims. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, GUARANTOR SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST
THE LENDER ON ANY THEORY OF LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS GUARANTY OR ANY INSTRUMENT CONTEMPLATED
HEREBY.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10 

 

 

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed and
delivered by its officer thereunto duly authorized as of the date first above
written.

 

  FORTRESS BIOTECH, INC., as Guarantor         By: /s/ Lindsay A. Rosenwald    
Name:  Lindsay A. Rosenwald     Title: President and CEO

 

[Signature Page to Guaranty]

 

S-1 

 

 

Acknowledged and Accepted:

 

INVAGEN PHARMACEUTICALS INC., as the Lender         By: /s/ Deepak Agarwal    
Name:  Deepak Agarwal     Title: CFO  

 

[Signature Page to Guaranty]

 



S-2 

